Delaney, J. This claimaiLt seeks an award for contracting active tuberculosis under the Workmen’s Occupational Diseases Act. The record consists of the complaint, departmental report, transcript of testimony, abstract of evidence, claimant’s X-rays and claimant’s waiver of brief. Claimant was employed by the Department of Public Welfare of the State of Illinois in the capacity of a guard at the Illinois Security Hospital at Menard, Illinois, for the period from February 16, 1944, to July 25, 1948, when his services were terminated. The record shows that, at the time of his employment he was examined by the institution physician, which he satisfactorily passed, and that he was X-rayed at a later date. Claimant testified that he worked in the tuberculosis ward at the Security Hospital from December, 1945, to May, 1947. Dr. Alonzo N. Baker, who testified as an examining physician, stated that he took X-rays and that such picture showed two spots on the upper lobe of claimant’s left lung which was questionably active but that a sputum examination was not made. The doctor further stated that he could not establish absolutely from the X-ray whether or not the condition was active. The respondent’s Exhibit A, which includes a departmental report made by Dr. Morris Greenberg, Tuberculosis Central Physician, Department of Public Welfare, shows several sputum tests made of claimant and all of these tests were negative as to tubercle bacilli. The respondent’s report by Dr. Morris Greenberg furtlier showed that claimant was examined April 20, 1944, which examination showed from the X-ray film taken at that time that a density in the left lung of the claimant existed at a time prior to his employment by the respondent. The evidence fails to show that claimant contracted an occupational disease while employed by respondent. The claimant, having failed to establish by the evidence that he is entitled to an award, his complaint must be dismissed. . Award denied. Gray Brewer, Court Reporter, has filed a bill for reporter services in this case in the sum of $120.33. The bill appears reasonable for the services rendered and is hereby allowed. An award is hereby rendered in favor of Gray Brewer in the sum of $120.33.